                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,

                               Plaintiff,

                       v.                                          Case No. 19-CR-02

 ALEXANDER P. BEBRIS,

                               Defendant.


      DECLARATION OF RYAN MRAZIK IN SUPPORT OF NON-PARTY
 FACEBOOK, INC.’S MOTION TO QUASH DEFENDANT’S RULE 17(a) SUBPOENA



       I, Ryan Mrazik, declare as follows:

       1.     I am an attorney at Perkins Coie LLP. I am admitted to the Eastern District of

Wisconsin and counsel for non-party Facebook, Inc. (“Facebook”) in connection with this

matter. I make this declaration based on personal knowledge and in support of Facebook’s

Motion to Quash Defendant’s Rule 17(a) Subpoena.

       2.     Attached as Exhibit A is the Declaration of Michael Francis Xavier Gillin, II, a

Facebook employee, which addresses the issues relevant to Defendant’s motion to suppress.

Facebook provided this declaration to defense counsel and prosecution on November 27, 2019.

       3.     Attached as Exhibit B is the cover letter and Rule 17(a) subpoena that Defendant

Alexander P. Bebris served on Facebook, seeking testimony from a Facebook employee at the

hearing on December 3, 2019. The Government was copied on the correspondence.

       4.     In connection with the subpoena, I contacted defense counsel to offer to provide a

sworn declaration regarding issues relevant to Defendant’s motion to suppress. In a telephone

conference on November 22, 2019, I explained, for example, that the CyberTipline Reports in



        Case 1:19-cr-00002-WCG Filed 11/27/19 Page 1 of 14 Document 41
this matter indicated on their face that a person reviewed the images before they were reported to

NCMEC and that that alone was dispositive: if a person viewed the image, there is no Fourth-

Amendment issue under United States v. Ackerman, 831 F.3d 1292, 1299 (10th Cir. 2016). I also

told defense counsel on that call that Facebook was willing to provide additional sworn

testimony and information relevant to Defendant’s motion by declaration.

       5.      Also during my conversation with defense counsel, he stated that he would have

preferred live or video testimony but was willing to work with Facebook on a declaration. I

asked defense counsel for a list of questions he would like addressed. We also discussed

updating the Court before December 3, 2019, that Facebook and the parties were working on a

declaration, that a Facebook witness would not be appearing on December 3, 2019, and that the

hearing on December 3, 2019, could proceed nevertheless. Later that day, defense counsel sent

me 82 questions and sub-questions that he would like to have answered.

       6.      When I followed up with defense counsel yesterday to confirm that Facebook was

working on a declaration and to inquire about the update to the Court, defense counsel no longer

agreed to updating the Court and told Facebook to address its concerns to the Court directly.



       In accordance with 28 U.S.C. § 1746, I declare under penalty of perjury that the
       foregoing is true and correct to the best of my knowledge.


       Executed on November 27, 2019, at Palo Alto, California


                                                            _/s/ Ryan T. Mrazik_____________
                                                            Ryan T. Mrazik
                                                            1201 Third Avenue, Suite 4900
                                                            Seattle, WA 98117
                                                            Telephone:    (206) 359-8098
                                                            Fax:          (206) 359-9098




                                       2
        Case 1:19-cr-00002-WCG Filed 11/27/19 Page 2 of 14 Document 41
                                CERTIFICATE OF SERVICE

       I certify that on November 27, 2019, I electronically filed the foregoing DECLARATION

OF RYAN MRAZIK IN SUPPORT OF NON-PARTY FACEBOOK, INC.’S MOTION TO

QUASH DEFENDANTS’ RULE 17(a) SUBPOENA with the Clerk of the Court using the

CM/ECF system, which will send notification of such filing to the attorney(s) of record.

       I certify under penalty of perjury that the foregoing is true and correct.

       DATED this 27th day of November, 2019.




                                             s/ Jean Hernandez
                                             Jean Hernandez, Legal Secretary




        Case 1:19-cr-00002-WCG Filed 11/27/19 Page 3 of 14 Document 41
                   EXHIBIT A




Case 1:19-cr-00002-WCG Filed 11/27/19 Page 4 of 14 Document 41
Case 1:19-cr-00002-WCG Filed 11/27/19 Page 5 of 14 Document 41
Case 1:19-cr-00002-WCG Filed 11/27/19 Page 6 of 14 Document 41
Case 1:19-cr-00002-WCG Filed 11/27/19 Page 7 of 14 Document 41
                    EXHIBIT B




Case 1:19-cr-00002-WCG Filed 11/27/19 Page 8 of 14 Document 41
:IMBEL, REILLY, GUERIN & BR®WN LLP ATTORNEYS AT LAW                                                                                                                                                                                                     CHECK                                    093219
                   DATE                  DESCRIPTION                                                                                                                  INVOICE #                                                    AMOUNT                        DEDUCTION                           NET AMOUNT
               570 Facebook, Inc.
              10/15/19   Subpoena - Bebris 2019-137-03                                                                                                      BEBRIS                                                                              68.75                                                      68.75




                                                                                                                                                                                                                                                                                                                        ►


                                                                                                                                                                                                                                                                                                                        0




 CHFGKKTE, I CONTROLQILIMBER TOTALS
                                                                                                            ►           Gross:                                                    68.75 Ded:                                                             0.00 Net                                          68.75


                                             -       -                                                                                                                                                                                                              _ . ..-- ----
          ,        -                 -           r-~. -               _                      -          -                                               -                     _              -_                                  - -    _                          •.                            --.       - ._                 -
:•_ • .                                                                EILt~Y  Gl1ERIN &:E3R W. LLR                                                     ----::                               PARK'-BANK                                                                 _            -
                                                                            ~"             ~ ~
                                                                            ATTORNEYS AT LAV1!
                                                                             PLAZA EAST~ SUITE
                                                                                                                                                          %~OWNTOWN -'CAPITOL";DRIVE 9ROOECFIEI
                                                                                                                                                                  ~!                   MILWAUK_EE VJISCONSIN 5321~
                                                                                                                                                                                                                                                                                     =
                                                                                                                                                                                                                                                                                                 093 21:9
                                                                          .:330 E. KILBOURN-AVE                                                                                                            :.
   -                   -      '                                             MILWAUKEE; WI 53202                                                                                                   y                                                                                                                     =
  :.--                     ..;..,;...             •- r:r:
                                                       .,-                 . . •       : ,      -                           "•
                                                                                                                                             -                            -                      - -                                                    --
                                                                                                                                                                                             DATE;                                                        CHECK ...                  AMOUNT
                   -                                                                                                                                                                     10%1.5/19.                                                      93219                           ***w*$68.75•               :
     . . .                               _                                     • -                                                                           .                                                                              •
                                                  •                                                     -       .           :«w« _      _                                                                                                               •- . .              : . .:           ~                      - ;, :~-.':..
 PAY               ;                                                                                                            SIXTY-EI.GHT &-.75/100.DOLLARS.

:TO-THE
 .ORDER                                  :•                                                                                                                                                           ;.                                                 .
  OF:           Fcebook;..nc.
                  a_           l                ; ..                                                                                 -
.           ;:= C/O,CO~pOfatl0fl     SBfVICeS  COnlpany                                                                                                                                          -•'-
                                ,. .                                                                                                                                               _     _        •E-                                  ~o ID'AFTER190 DAY                      ,
                27.1 O,Gateway O;aks.Drive Ste 150N
            c.;'..Saeaffnent0. CA,-95833                                                                                                                                                                   `GIM                        ~REILLV, Gl1 R.& BROWN~LP
                                                                                                                                                                          • . _                                                              ,        ~         ~,.
   '- - : - - -        - _ -_ - -      :             -• -                                                                        •       _ .     -_ _         .
                                                                                                                                                                              .              _         -            _                     i    -         --;' 7                                                             -
                -     -                     -_                                                                                                                        _                                                           <.•'                        /                                             -
                                                                                                                        _                                                                         '                 _
                                ..   - 1'                      -             . .   _.   "_        .-                -        -           _       • F.'                             -         .                          ..                      -                 • .                    .       _     -        .           '   .

               -
                            -   _
                                                  `. 'f ' -•   -     Case
                                                                     1 0.9.31:19-cr-00002-WCG
                                                                        ~'
                                                                   '. I .                •      Filed
                                                                                                   6.1 .11/27/19
                                                                                             ~ -_ r -
                                                                             2 L.911 ~ .0'7>500066          .       -
                                                                                                                      _
                                                                                                                        Page
                                                                                                          n. 6. ~ eu 0 0:0
                                                                                                                            _
                                                                                                                               9 of 14 Document 41
                                                                                                                           - 0:~L`O
                                                                                                                                                ~
                                                                                                                                                1
                                                                                                                                                          _
                                                                                                                                                   i.:: ' ~
                                                                                                                                                                  -   ~
                                                                                                                                                                                         -                      ~            "
                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                           -
                                                      r      4

Service to: CSC LAWYERS INCORPORATING SERVICE
             2710 GATEWAY OAKS DRIVE, SUITE 150N
             SACRAMENTO, CA 95833




Party to be Served: FACEBOOK, INC.



Case Number: 19-CR-2



Case Name: UNITED STATES OF AMERICA vs ALEXANDER P.
             BEBRIS




Service Date: OCTOBER 17, 2019




           IF service documents are rejected return them to: GIMBEL, REILLY, GUERIN, BROWN, LLP
                         330 EAST KILBOURN AVENUE, MILWAUKEE, WI 53202



                              SERVED BY: SURE SERVE PROCESS SERVERS
                                     8250 CALVINE ROAD, C331
                                        SACRAMENTO, CA 95828
                                       916-996-4363 1916-942-9697




           Case 1:19-cr-00002-WCG Filed 11/27/19 Page 10 of 14 Document 41
Gi.mbel • R.eilly • Guerin • Brown
                                 LLP
                                                                                                Writer's E-mail
                                                                                         jluczak@grgblaw.com




                                              October 14, 2019


  Facebook, Inc.
  c/o Corporation Services Company
  2710 Gateway Oaks Drive, Suite 150N
  Sacramento, CA 95833

         Re:     Subpoena
                 United States v. Alexander P. Bebris
                 Eastern District of Wisconsin Case No. 19-CR-2

  To Whom it May Concern:

          I represent the defendant, A. -ander P. Bebris, in the referenced matter. You have been served
  with a subpoena to appear at an evidei„       hearing in a criminal case pending in United States Federal
  District Court for the Eastern District of Wisconsin (Green Bay). The hearing is scheduled for December
  3, 2019. While it is hard to predict what time you will be called as a witness, our best estimate is that you
  will be called around 11:00 a.m. CST. Additionally, Judge Griesbach has approved your appearance via
  video-conferencing.

          Enclosed is a check for statutory witness fees. The witness fee is reflective of you appearing via
  video-conferencing within a twenty-five mile radius of your corporate headquarters. In the event you
  must travel further than twenty-five miles to appear, we will supply you with an additional check for
  statutory witness fees.

         Please give me a call at your earliest convenience so that we can arrange for a time to talk about
  your testimony and get contact information from you so that we can arrange the necessary video-
  conferencing, if necessary. My office number is (414) 271-1440 and my cell phone number is (414) 255-
  4607. You can also reach me via email at jluczak@grgblaw.com. Thank you.


                                               Very truly yours,



                                                ASO L ZAK


33o East KilbournAvenue
Suite 1170
Milwaukee, WI 532o2
P: 414-271-144o
F: q,iq,-27i-768o
www.grgblaw.com
                  Case 1:19-cr-00002-WCG Filed 11/27/19 Page 11 of 14 Document 41
                                                J   4   J

                                                                             October 14, 2019
Gim.bel • Reilly • Guerin • Brown                                                     Page2
                                          LLP

 cc:    AUSA Dan Humble
        Mr. Alexander Bebris
 JDL/ BJM
 crim/bebris/sub/jdl to facebook 2019-10-11




                   Case 1:19-cr-00002-WCG Filed 11/27/19 Page 12 of 14 Document 41
AO 89 (Rev. 08/09) Subpoena to Testify at a Hearing or Trial in a Criminal Case


                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                            Eastern District of Wisconsin
                   United States of America
                                  V.
                                                                                      Case No.     19-CR-2
                 ALEXANDER P. BEBRIS
                              Defendant


                     SUBPOENA TO TESTIFY AT A HEARING OR TRIAL IN A CRIMINAL CASE

To:      The Person Most Knowledgeable of the Below-Listed Topics
          Facebook, Inc.
         c o Corporation Services Company
         2710 Gateway Oaks Drive, Suite 150N
        Sacarmento CA 95833
        YOU ARE COMMANDED to appear in the United States district court at the time, date, and place shown
below to testify in this criminal case. When you arrive, you must remain at the court until the judge or a court officer
allows you to leave.
Place of Appearance: United States District Court                                     Courtroom No.:      201
                      125 S. Jefferson Street
                                                                                      Date and Time: December 3, 2019 at 11:00 a.m. CST
                      Green Bay, WI 54301
           You must also bring with you the following documents, electronically stored information, or objects (blank ifnot
appl fcable) :
         Topics of Knowledge Required:
         1.      Facebook, Inc.'s use of PhotoDNA software including but not limited to Facebook's
         agreement to sublicense the software, Facebook's policies and procedures in utlizing the software,
         information stored by Facebook which was discovered by use of the software, and Facebook's
         policies and procedures in reporting any content discovered by the software
         2.      Any ongoing PhotoDNA training offered by Facebook and/or outside entity; and
         3.      Any cooperation, in writing, verbal, or otherwise, between Facebook, Microsoft, and/or
         the National Center for Missing & Exploited Children.
Date:      August 30, 2019                                                            STEPHEN C. DRIES
                                                                                      CLERK OF COURT                         c~        ~
                                                                                                                                            t
                                                                                                       s/ Cheryl A. Ve i: i.~               ~
                                                                                                                           _                ~
                                                                                                   Signature of Deputy
                                                                                                                           ~~`-;~•..   ,~

The name, address, e-mail, and telephone number of the attorney representing (name ofparty)
                                       , who requests this subpoena, are:

       Jason D. Luczak and Brianna J. Meyer
       Gimbel, Reilly, Guerin & Brown, LLP
       330 E. Kilbourn Ave, Suite 1170
       Milwaukee, WI 53202
      (414)271-1440
       jluczak@grgblaw.com I bmeyer@grgblaw.com


                    Case 1:19-cr-00002-WCG Filed 11/27/19 Page 13 of 14 Document 41
AO 89 (Rev. 08/09) Subpoena to Testify at a Hearing or Trial in a Criminal Case (Page 2)

Case No.

                                                                PROOF OF SERVICE

          This subpoena for (name of individual and title, if any)
was received by me on (date)


          ❑ I served the subpoena by delivering a copy to the named person as follows:


                                                                                     on (date)                                    ; or

          ❑ I returned the subpoena unexecuted because:



          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness fees for one day's attendance, and the mileage allowed by law, in the amount of
          $       F.S2 7S


My fees are $                                     for travel and $                               for services, for a total of $


          I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server's signatttre



                                                                                                  Printed name and title




                                                                                                    Server's address

Additional information regarding attempted service, etc:




                    Case 1:19-cr-00002-WCG Filed 11/27/19 Page 14 of 14 Document 41
